t c memo united_states tax_court anita h langley and robert e langley jr petitioners v commissioner of internal revenue respondent docket no filed date anita h langley and robert e langley jr pro_se frederic j fernandez and mark j miller for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions the issues for decision are 1unless otherwise indicated all section references are to the internal revenue continued whether petitioners are entitled to deductions they claimed on schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc related to their claimed rental property whether petitioners are entitled to a dependency_exemption deduction and an education credit with respect to their eldest daughter and whether petitioners are liable for the accuracy-related_penalty under sec_6662 when they petitioned the court petitioners resided in illinois findings_of_fact in date petitioners purchased a single-family home in waukegan illinois waukegan property petitioners intended to remodel this property and sell it to help pay for their two daughters’ college educations after purchasing the property petitioners received an appraisal of comparable properties in the area which indicated average market rents of dollar_figure to dollar_figure per month continued code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2petitioners concede that they are not entitled to dollar_figure in medical expense deductions claimed on schedule a itemized_deductions respondent concedes that petitioners are entitled to an education credit for their youngest daughter after completing major renovation work petitioners attempted to sell the waukegan property and hired a realtor to list it for sale petitioners were unable to sell the property however because of a downturn in the housing market in date petitioners decided to let petitioner wife’s mrs langley’s mother live in the property while they attempted to find renters or sell it they agreed that if the market improved and a buyer was found mrs langley’s mother would move out immediately mrs langley’s mother lived at the property continuously from date until the date of trial petitioners testified that during they made monthly mortgage payments of dollar_figure on the waukegan property and charged mrs langley’s mother dollar_figure per month in rent petitioners had no lease agreement with mrs langley’s mother they did not advertise the waukegan property as a rental unit in or obtain a rental license petitioners used turbotax software to prepare their joint federal_income_tax return on a schedule e attached to their return petitioners reported zero rents received with respect to the waukegan property and claimed deductions for dollar_figure of expenses pursuant to the passive_activity_loss limitations of 3these expenses included dollar_figure for utilities dollar_figure for taxes dollar_figure for continued sec_469 petitioners limited their total rental real_estate losses to dollar_figure petitioners also claimed dependency_exemption deductions for their daughters and a dollar_figure education credit on behalf of their eldest daughter j l j l who was born in married on date and filed a joint federal_income_tax return with her husband for on that return j l claimed deductions for exemptions for both herself and her husband in the notice_of_deficiency respondent disallowed deductions for all of petitioners’ claimed rental expenses the dependency_exemption deduction for j l and the education credits and determined an accuracy-related_penalty pursuant to sec_6662 i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 continued repair expenses dollar_figure for mortgage interest dollar_figure for insurance dollar_figure for cleaning and maintenance_expenses dollar_figure for auto and travel_expenses and dollar_figure for advertising expenses 4petitioners have not claimed or shown that they meet the requirements under continued deductions are a matter of legislative grace and a taxpayer must prove entitlement to claimed deductions rule a 503_us_79 ii schedule e deductions generally a taxpayer may not deduct expenses other than expenses such as interest and taxes that are allowable without regard to their connection to a trade_or_business or an income-producing activity with respect to a dwelling_unit that the taxpayer uses as a residence during the taxable_year see sec_280a and b a dwelling_unit is used as a residence if the taxpayer uses it for personal purposes for more than the greater of days or of the number of days during the taxable_year that the unit is rented at a fair rental value sec_280a and b if a family_member as defined in sec_267 uses the dwelling_unit as a principal_residence a personal purpose is attributed to the taxpayer unless the property is leased for a fair rental value for use as the family member’s principal_residence sec_280a a sec_267 defines a family_member to include inter alia a taxpayer’s mother whether a property is leased for a fair rental value is determined on the facts and continued sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue circumstances of each case including consideration of among other things comparable rents in the area see sec_280a osborne v commissioner tcmemo_1987_553 see also barranti v commissioner tcmemo_1998_427 mcdonald v commissioner tcmemo_1991_242 petitioners testified that they charged mrs langley’s mother dollar_figure per month in rent dollar_figure less than what they paid per month for the mortgage on the property respondent asserts that there is no documentation to verify that mrs langley’s mother actually paid petitioners any rent but even if we were to assume for the sake of argument that mrs langley’s mother paid the rent that petitioners say they charged her this rent was significantly lower than the average monthly market rent of dollar_figure to dollar_figure charged for comparable properties in the area petitioners testified that these comparable rents were for the beginning of the year before the housing market collapsed and that comparable rents at the time they attempted to rent the property were closer to dollar_figure per month but even if we were to accept this testimony as true the rent they claim to have charged was still significantly lower than comparable rents in the area petitioners have failed to establish that the property was leased for a fair rental value during because petitioners did not lease the property to mrs langley’s mother for a fair rental a personal purpose is attributed to petitioners with respect to her use of the property mrs langley’s mother used the property as her principal_residence from october until the end of the year being deemed to have used the property for more than days in and to have rented it at a fair rental value for zero days petitioners may not deduct on schedule e expenses with respect to the property for see sec_280a respondent’s determination to disallow petitioners’ claimed schedule e deductions with respect to the waukegan property is sustained iii dependency_exemption deduction and education credits a taxpayer may claim a dependency_exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 sec_152 prohibits an individual from being treated as a 5respondent concedes that petitioners’ claimed deductions for property taxes and mortgage interest on the waukegan property will be deductible as itemized_deductions on schedule a if they are disallowed as deductions on petitioners’ schedule e 6respondent also argues that petitioners’ schedule e rental expense deductions should be disallowed because the waukegan property rental did not constitute an activity engaged in for profit and alternatively that petitioners should be required to capitalize the claimed repair expenses because we have determined that petitioners failed to establish that the waukegan property was leased for a fair rental value during we need not and do not address these arguments qualifying_child or qualifying_relative if the individual files a joint_return with his or her spouse under sec_6013 petitioners claimed a dependency_exemption deduction for j l because j l filed a joint_return with her husband for tax_year petitioners are not entitled to a dependency_exemption deduction for her see sec_152 consequently they are also not entitled to an education credit on her behalf under sec_25a see sec_25a accordingly we sustain respondent’s determinations to disallow the dependency_exemption deduction and the claimed education credit with respect to j l iv accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things negligence or a substantial_understatement_of_income_tax negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with respect to the sec_6662 penalty generally this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in the light of our holdings that petitioners claimed schedule e deductions to which they were not entitled having failed to report any income from the purported rental payments and that petitioners claimed as a dependent their married daughter who had filed a joint_return with her husband respondent has met his burden of production on the sec_6662 penalty the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the burden is on petitioners to establish reasonable_cause see rule a higbee v commissioner t c pincite 58_tc_757 petitioners’ only argument with respect to reasonable_cause is that they relied on turbotax to prepare their tax returns tax preparation software such as turbotax is only as good as the information the taxpayer puts into it see 114_tc_259 see also anyika v commissioner tcmemo_2011_69 the misuse of tax preparation software even if unintentional or accidental is no defense to accuracy-related_penalties under 7on brief respondent concedes that because of his other concessions petitioners do not have a substantial_understatement_of_income_tax sec_6662 see morales v commissioner tcmemo_2012_341 anyika v commissioner tcmemo_2011_69 lam v commissioner tcmemo_2010_ at trial petitioners acknowledged that they did no independent research apart from using turbotax to determine how to handle their tax matters although they have not shown exactly the manner in which they relied on turbotax or its instructions we find it unlikely that turbotax was responsible for the items giving rise to petitioners’ deficiency the record does not show that petitioners made a reasonable effort to assess their proper tax_liability or had reasonable_cause for their underpayment accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
